Charles Fouchet maketh oath and saith that he was one of the Jury who tried the case of Replevin between Wm Morris and Ezra Baldwin that it was proved on the trial that Morris claim to the cattle grew out of a Bill of sale given by Baldwin to one Root which Root assigned to Morris that it was *721proved that Baldwin had paid Root a part of the amount for which the bill of sale was given that the jury were much dived in opinion that it was your affiant’s opinion as well as the opinion of most of the jury that if they found for the Plaintiff that Baldwin would have the cattle returned to him & that Baldwin would be oblidged to pay Morris the ballance due on the Bill of sale which Judgement your affiant supposed the Court had the power to make up. Charles Fouché
Sworn and subscribed before me the 22d September A.D. 1825
James Abbott.
Justice of the peace.